Deveks, J.
Under the St. of 1862, c. 198, substantially embodied in the Pub. Sts. c. 147, § 11, requiring a married woman, doing business on her separate account, to file a certificate, etc., in order to prevent “ the property employed in such business ” from being subject to attachment as the property of the husband, it is clear that all uses of her own property by the wife do not expose it to this danger. Where the act done by the wife is in the nature of an investment of property, even if it be made with a view to profit therefrom, it cannot be considered doing business within the meaning of the statute. It has been decided that the property employed in carrying on a farm or boarding-house, and the debts which thus become due her, are subject to attachment as the property of the husband. Chapman v. Briggs, 11 Allen, 546. Dawes v. Rodier, 125 Mass. 421. Snow v. Sheldon, 126 Mass. 332. On the other hand, the ownership of a horse and purchase of food and stabling for it, the purchase of provisions for herself and family, or of materials for a house on her own land, are not uses of property which require the certificate for its protection. Proper v. Cobb, 104 Mass. 589. Wheeler v. Raymond, 130 Mass. 247.
In the case at bar, the plaintiff had purchased a sow with a view to its natural increase. While, in addition to the other labors by which she sought to support her family, she kept three boarders, it could not be considered property used for this purpose, nor did it become so even if the waste of the table, which might aid in providing food for the animal and its progeny, was somewhat larger on that account. It was in the nature of a *84profitable investment of the savings she had made, or might make, in the .business she was pursuing, and not “ property employed in such business.”
Nor even if the raising of pigs may of itself sometimes be properly termed a business, as the defendant suggests, could the purchase and ownership of a single animal for this purpose, under the circumstances stated, fairly be deemed to be doing a business within the meaning of the statute.

Exceptions overruled.